ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HUGH J. BREYER of LAWRENCE-VILLE, who was admitted to the bar of this State in 1983, be disbarred for his conviction under N.J.S.A. 2C:20-9 (failure to make required disposition of property received);
And the Court having Ordered HUGH J. BREYER to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HUGH J. BREYER is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to October 29, 1998, the date of *503respondent’s temporary suspension from practice pursuant to Rule l:20-13(b); and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.